******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        JENNIFER GRANT v. WINSTON GRANT
                   (AC 37658)
             DiPentima, C. J., and Beach and Sheldon, Js.*
Submitted on briefs December 2, 2016—officially released March 28, 2017

   (Appeal from Superior Court, judicial district of
   Fairfield, Hon. Howard T. Owens, Jr., judge trial
                      referee.)
  David N. Rubin, for the appellant (defendant).
  Marissa L. Bigelli, for the appellee (plaintiff).
                          Opinion

   DiPENTIMA, C. J. The defendant, Winston Grant,
appeals from the judgment of the trial court dissolving
his marriage to the plaintiff, Jennifer Grant, and entering
related financial orders. On appeal, the defendant
claims that the court abused its discretion in (1) finding
him in contempt for violating the court’s automatic
orders, (2) ordering him to pay the plaintiff $30,425.981
from his retirement account within thirty days from the
judgment and (3) finding that he owned real property
in Jamaica and ordering him to pay the plaintiff $20,000
reflecting the plaintiff’s contributions to that property
within four2 years. We agree with the defendant. Accord-
ingly, we reverse in part the judgment of the trial court
and remand the matter for further proceedings in accor-
dance with this opinion.
   The following facts, which either were found by the
court in its memorandum of decision or are undisputed
in the record, and procedural history are relevant to
our consideration of the issues raised on appeal. The
parties were married on September 21, 1996, and did
not have any children. The plaintiff commenced the
present action seeking dissolution of the parties’ mar-
riage on April 9, 2014. The commencement of this action
included service of notice of the automatic orders in
accordance with Practice Book § 25-5.3 At that time,
the parties’ two main assets of any significance were
their jointly owned multifamily house located at 391
Summerfield Avenue in Bridgeport where the plaintiff
was residing and the defendant’s Chase retirement
account worth $76,064.97.
   On September 16, 2014, several months prior to the
dissolution trial, the plaintiff filed a motion for con-
tempt, alleging that the defendant had violated the auto-
matic orders. She also filed a motion for order regarding
the defendant’s retirement account in which she
requested that the court order the defendant to cease
withdrawing funds from that account, to immediately
replenish the account and for the remaining cash in
that account to be placed into a trust account until
trial.4 On September 26, 2014, the defendant filed an
objection to the motion for contempt to which he
affixed an accounting of expenses document.
  On January 15, 2015, the court, Hon. Howard T.
Owens, Jr., judge trial referee, rendered judgment dis-
solving the parties’ marriage and entered financial
orders in a written memorandum of decision. With
regard to the issues in this appeal, the court made the
following findings and entered the following financial
orders. In § 3 of its memorandum of decision, the court
expressly stated: ‘‘The evidence is clear that the [defen-
dant] has substantially depleted his retirement account.
Subsequent to the service of the complaint in this mat-
ter, he had available $76,064.97 in his retirement
account. On April 21, 2014, and April 23, 2014, he totally
depleted said account and paid taxes and penalties
thereon. His withdrawals were clearly in violation of
the court’s [automatic] orders and the court finds his
conduct wilful and finds him in contempt. He shall
immediately transfer the current value of his [retire-
ment account] to [the plaintiff] (approximately $6700)
and shall pay to her the sum of 40 percent of the
$76,064.97 [i.e., $30,425.98] that he had in his depleted
retirement [account] after being given a credit for inter-
est and penalties paid thereon. Said sum shall be paid
within thirty days from the date of this judgment.’’ In
§ 4, the court ordered: ‘‘The real property located at
391 Summerfield Avenue in Bridgeport shall be owned
exclusively by the [plaintiff], and [she] shall be entitled
to the rental income both current and past.’’ In § 5, the
court ordered: ‘‘The real estate in Jamaica shall be the
exclusive property of the [defendant]. However, the
[defendant] shall pay to the [plaintiff] the sum of $20,000
that she has contributed to its upkeep and maintenance
when said real estate is sold. If [the property] is not
sold within four years, said sum, $20,000, shall be due
and payable at that time . . . .’’ The defendant filed
the present appeal, challenging the court’s contempt
finding and these financial orders.
   On April 13, 2015, the defendant filed a motion for
articulation in which he asked the trial court to articu-
late, among other things, whether it concluded that he
had violated the automatic orders provisions of Practice
Book § 25-5 by depleting his retirement account to pay
for such things as taxes, attorney fees, rent, food and
furniture. The defendant also asked the trial court to
articulate whether it concluded that he owned the prop-
erty in Jamaica, and if so, the basis for this factual
finding. On May 11, 2015, the court denied the defen-
dant’s motion for articulation. On May 19, 2015, the
defendant filed with this court a motion for review of
the trial court’s denial of his motion for articulation,
which was granted, and this court ordered the relief
requested by the defendant. On August 18, 2015, the
trial court filed responses in accordance with our order.
In its articulation, the trial court explained that it found
the defendant in violation of the automatic orders, that
the defendant had spent $76,064.97 from his retirement
account on customary and usual household expendi-
tures which it further stated were not in violation of
the automatic orders, and that the defendant was the
exclusive owner of the property in Jamaica, but the
court did not cite any evidence supporting its findings.
   On August 27, 2015, the defendant filed with this
court a second motion for review of the trial court’s
failure to fully respond to his requests for articulations
four and six, which asked what amount of his retirement
account it determined to be spent on customary and
usual household expenditures and the amount that was
spent on expenditures in violation of the court’s auto-
matic orders. This court granted both the motion and
the relief requested therein and ordered the trial court
to articulate: ‘‘(1) what amount of the [defendant’s]
retirement funds it determined that [he] had properly
spent on ordinary household expenditures and what
were those expenditures; and (2) what amount of the
husband’s retirement funds it determined the husband
had spent on expenditures that were violative of the
automatic court orders and what were those expendi-
tures.’’ On November 18, 2015, the trial court responded
by articulating: ‘‘(1) On April 21, and April 23, 2014,
subsequent to the service of the complaint in this mat-
ter, [the defendant] had in his retirement account
$76,064.97. Subsequent to the service of the complaint,
he withdrew over a period of time all of said sums from
his savings with the exception of $6000. [The sum of]
$10,498 was used to satisfy his tax obligations thereto.
The withdrawals also occurred subsequent to the date
of service of the complaint (April 9, 2014). He had a
tax obligation of approximately $14,000. In addition, he
spent money for furniture and rental expenses,
according to his testimony. In addition, [the defendant]
claims to have expended $950 per month in rental at
an apartment occupied on Pearl Harbor Street in Bridge-
port. (2) Expenses for food, clothing and alleged rental
expenditures. At the time of dissolution, [the defendant]
had depleted approximately $70,000 from his savings
account.’’
  On November 24, 2015, the defendant filed with this
court his third motion for review of the trial court’s
articulation, which we granted but denied the relief
requested therein. Additional facts will be set forth
as necessary.5
   We begin by setting forth the relevant standard of
review of the court’s orders. ‘‘[I]n domestic relations
cases . . . this court will not disturb trial court orders
unless the trial court has abused its legal discretion or
its findings have no reasonable basis in the facts. . . .
As has often been explained, the foundation for this
standard is that the trial court is in a clearly advanta-
geous position to assess the personal factors significant
to a domestic relations case . . . . In determining
whether a trial court has abused its broad discretion in
domestic relations matters, we allow every reasonable
presumption in favor of the correctness of its action.
. . .
   ‘‘With respect to the factual predicates for financial
awards [and] the distribution of property . . . our stan-
dard of review is clear. This court may reject a factual
finding if it is clearly erroneous, in that as a matter
of law it is unsupported by the record, incorrect, or
otherwise mistaken. . . . The fact-finding function is
vested in the trial court with its unique opportunity to
view the evidence presented in a totality of circum-
stances, i.e., including its observations of the demeanor
and conduct of the witnesses and parties, which is not
fully reflected in the cold, printed record which is avail-
able to us. Appellate review of a factual finding, there-
fore, is limited both as a practical matter and as a matter
of the fundamental difference between the role of the
trial court and an appellate court. . . . A finding of fact
is clearly erroneous when there is no evidence in the
record to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed.’’ (Citation omitted;
internal quotation marks omitted.) Anderson v. Ander-
son, 160 Conn. App. 341, 343–44, 125 A.3d 606 (2015).
Guided by these principles, we address in turn each of
the defendant’s claims.
                             I
   The defendant first claims that the trial court abused
its discretion in finding him in contempt for violating
the court’s automatic orders. Specifically, the defendant
argues that the court erred in its finding that he
expended funds from his retirement account in viola-
tion of the automatic orders when the court failed to
identify the specific expenditures that violated such
orders. In turn, the plaintiff contends that the court
concluded on the basis of clear and convincing evidence
that the defendant had violated the automatic orders.
We agree with the defendant.
   The following additional facts are relevant to this
claim. As discussed previously, the court granted the
plaintiff’s motion for contempt on the ground that the
defendant’s depletion of his retirement account was
wilful. In its August 18, 2015 articulation, the court
stated that the specific expenditures that violated the
automatic orders totaled $76,064.97. On appeal, the
defendant claims that the court’s memorandum of deci-
sion and its August 18, 2015 articulation failed to estab-
lish by clear and convincing evidence that he was in
contempt for violating the automatic orders. We agree.
   To address the defendant’s claim, we first set forth
our well established standard of review for a finding
of contempt. ‘‘A finding of contempt is a question of
fact, and our standard of review is to determine whether
the court abused its discretion in [finding] that the
actions or inactions of the [alleged contemnor] were
in contempt of a court order.’’ (Internal quotation marks
omitted.) Szynkowicz v. Szynkowicz, 140 Conn. App.
525, 541, 59 A.3d 1194 (2013). We are mindful that the
‘‘court’s automatic orders, applicable during the pen-
dency of all marital dissolution actions, are set forth in
Practice Book § 25-5 (b) and provide in relevant part:
(1) Neither party shall sell, transfer, exchange, assign,
remove, or in any way dispose of, without the consent
of the other party in writing, or an order of a judicial
authority, any property, except in the usual course of
business or for customary and usual household
expenses or for reasonable attorney’s fees in connec-
tion with this action. . . . The purpose of the auto-
matic orders in marital dissolution actions is to maintain
the status quo of the assets within the marital estate
so that they may be distributed by the court at the time
of dissolution. . . . As provided in bold print at the
end of Practice Book § 25-5, the [f]ailure to obey [the
automatic] orders may be punishable by contempt of
court.’’ (Citations omitted; internal quotation marks
omitted.) O’Brien v. O’Brien, 161 Conn. App. 575, 590,
128 A.3d 595 (2015), cert. granted on other grounds,
320 Conn. 916, 131 A.3d 751 (2016).
   In light of these legal principles, it is clear that a
violation of the court’s automatic orders will not arise
when expenditures are used for customary and usual
expenses. This court previously has analyzed several
expenditures that constituted customary and usual
household expenses, as set forth in Practice Book § 25-
5 (b). See Greenan v. Greenan, 150 Conn. App. 289,
303–304, 91 A.3d 909, cert. denied, 314 Conn. 902, 99
A.3d 1167 (2014). In Greenan, this court rejected the
plaintiff’s claim ‘‘that the [trial] court erred in finding
him in contempt of the automatic orders because there
was no evidence that he expended funds on anything
other than legal fees, modest living expenses and emer-
gency property repairs.’’ Id., 303. In support of its con-
clusion, this court expressly stated ‘‘that, although some
degree of extra expense was necessary to establish the
plaintiff’s separate housing and secure legal representa-
tion, the plaintiff, without the knowledge or consent of
the defendant, mortgaged assets, took out loans and
converted assets, exercising little or no restraint on his
spending. Such spending reasonably could be found to
be beyond the usual course of business or for customary
and usual household expenses and assets were undis-
putedly encumbered.’’ (Internal quotation marks omit-
ted.) Id., 304.
   In another case, this court determined that the trial
‘‘court reasonably could have reached the conclusion
that the defendant violated the automatic orders in
depleting the parties’ joint account.’’ Czarzasty v. Czar-
zasty, 101 Conn. App. 583, 596, 922 A.2d 272, cert.
denied, 284 Conn. 902, 931 A.2d 262 (2007). In Czar-
zasty, ‘‘the [trial] court found that the defendant emp-
tied the parties’ joint financial account by withdrawing
$31,500 less than two days after the commencement by
the plaintiff of the divorce, excusing it by saying he
needed money for attorney fees and other expenses.
. . . By way of articulation, the court further found
that, since 1997, the parties had maintained the joint
account into which both of their salaries were regularly
deposited and from which the monthly mortgage pay-
ment for the marital residence was automatically with-
drawn. The defendant withdrew $31,500 from that
account without consulting the plaintiff, leaving insuffi-
cient funds to cover the monthly mortgage payment’’
and ‘‘although the defendant claimed that he needed
the funds for counsel fees, there was no credible evi-
dence that it was used for that purpose or for any other
purpose allowed under the automatic orders,’’ as set
forth in Practice Book § 25-5 (b). (Internal quotation
marks omitted.) Id., 596; cf. Szynkowicz v. Szynkowicz,
supra, 140 Conn. App. 541–42 (plaintiff not in contempt
for violating automatic orders when she used money
from joint account for basic needs).
   Mindful of this precedent, we conclude that the court
abused its discretion in finding that the defendant vio-
lated the automatic orders when he used the money
from his retirement account for customary and usual
household expenses in accordance with Practice Book
§ 25-5 (b). With respect to our conclusion, we empha-
size that the court’s own articulation reflects that the
defendant’s depletion of his retirement account was for
customary and usual household expenses and that the
defendant did not fraudulently convey or conceal the
disputed money. Specifically, the court responded to
the defendant’s request for articulation that asked:
‘‘State the total amount of expenditures that the court
found violated the automatic orders that were for ordi-
nary household expenditures, including rent, food, utili-
ties, car expenses and gas,’’ by stating ‘‘$76,064.97.’’
The court’s articulation, however, failed to identify any
expenditure from the defendant’s retirement account
that violated the automatic orders. In failing to identify
any expenditure which violated the automatic orders,
the court failed to articulate any reason for the basis
of its decision that found the defendant in contempt of
the automatic orders.
  There was evidence and testimony presented at trial
establishing that the defendant used the money from
his retirement account for the following: $14,000 in
taxes, $9644.86 in furniture used to furnish the apart-
ment he rented after moving out of the marital home,
$950 a month for rental payments which he had paid
for the past six months, $2000 used to travel to Jamaica
for a funeral, along with expenditures used for food,
cell phone payments, utilities, gas and attorney fees.
This is distinguishable from Czarzasty, where there
was no credible evidence that the defendant used the
funds for counsel fees as he alleged or that he used the
funds for any other purpose allowed under the auto-
matic orders set forth in Practice Book § 25-5 (b). See
Czarzasty v. Czarzasty, supra, 101 Conn. App. 596.
According to our case law and Practice Book § 25-5
(b), the evidence submitted at trial showed that the use
of these expenditures reasonably constituted custom-
ary and usual household expenses and, therefore, the
defendant did not violate the automatic orders. Cf. id.;
see also Greenan v. Greenan, supra, 150 Conn. App.
303–304.
  There was evidence submitted at trial which estab-
lished that at the time the defendant depleted his retire-
ment account, i.e., April 21, 2014, and April 23, 2014,
he had been unemployed since February, 2013, and did
not have a substantial source of income. The plaintiff
resided in the marital property, which was in the pro-
cess of being foreclosed, and, with the exception of the
defendant’s retirement account, he had minimal assets
available to use for customary and usual household
expenses and reasonable attorney fees. In light of the
evidence and testimony as to the defendant’s unemploy-
ment status and minimal available income and assets,
with the exception of his retirement account, ‘‘it is not
clear how [he] could have paid [his] own living and
legal expenses independently.’’ Traystman v. Trayst-
man, 141 Conn. App. 789, 800–801, 62 A.3d 1149 (2013).
   ‘‘As is often stated, we do not reverse the factual
findings of the trial court unless they are clearly errone-
ous and find no support in the evidence.’’ (Emphasis
in original; internal quotation marks omitted.) Szyn-
kowicz v. Szynkowicz, supra, 140 Conn. App. 542.
Under the circumstances of this case, the court’s finding
the defendant in contempt for violating the automatic
orders was clearly erroneous because the evidence at
trial suggested that the defendant spent money from his
retirement account for customary and usual household
expenses. The court failed to identify any expenditures
that violated the automatic orders in its articulation.
See Practice Book § 25-5 (b). The court, therefore,
abused its discretion with respect to this claim.
                            II
  The defendant next claims that the court abused its
discretion in ordering him to pay the plaintiff $30,425.98
from his retirement account within thirty days of the
judgment. Specifically, the defendant argues that the
court erred in ordering him to pay the plaintiff
$30,425.98 from his retirement account because it did
not make any findings pertaining to his ability to comply
with the order. We agree.
   With respect to our conclusion, we are mindful that
‘‘[a]lthough a trial court is afforded broad discretion
when distributing marital property, it must take into
account several statutory factors. . . . These factors,
enumerated in General Statutes § 46b-81, include the
age, health, station, occupation, amount and sources
of income, vocational skills, employability . . . and
needs of each of the parties . . . . Although the trial
court need not give each factor equal weight . . . or
recite the statutory criteria that it considered in making
its decision or make express findings as to each statu-
tory factor, it must take each into account. . . . It is
true that trial courts are empowered to deal broadly
with property and its equitable division incident to dis-
solution proceedings.’’ (Citations omitted; footnote
omitted; internal quotation marks omitted.) Greco v.
Greco, 275 Conn. 348, 354–55, 880 A.2d 872 (2005). We
are also mindful, however, of the ‘‘long settled principle
that the defendant’s ability to pay is a material consider-
ation in formulating financial awards.’’ Id., 361. Under
the circumstances of this case, an award of 40 percent
of the defendant’s retirement account, i.e., $30,425.98
of the $76,064.97 which was in the account at the time
the dissolution complaint was served, fails to satisfy
this maxim.
    Our review of the record does not reveal evidence
that supports the trial court’s determination that the
defendant had the ability to pay the plaintiff $30,425.98
within thirty days of the January 15, 2015 judgment.
In response to the defendant’s motion for articulation,
which asked: ‘‘Did the court find that, as of the date of
judgment, that the defendant had the financial ability
to pay [$30,425.98] to the plaintiff, and what was the
factual basis of any such finding,’’ the court stated that
‘‘[t]he defendant had the financial ability to pay as of
the date of judgment. He had said sums from the deple-
tion of his retirement account . . . .’’ At the time of
judgment, however, the defendant’s financial affidavit
indicated that his assets included the $6700 in his retire-
ment account and the $6499 in his checking account,
and at trial the defendant testified that he depleted his
retirement account subsequent to the service of the
dissolution complaint in order to pay for household
expenses, taxes and attorney fees. The evidence and
testimony presented at trial also established that the
defendant had been unemployed since February, 2013,
and had no other source of income. In turn, the plain-
tiff’s financial affidavit disclosed that she was employed
and earned gross pay of $431 per week, as well as $438
per week from the rental income generated from the
marital property which she was awarded in the dissolu-
tion proceeding.
   We cannot find any evidence in the record to support
the court’s finding that the defendant had the ability to
pay the plaintiff 40 percent of the $76,064.97 within
thirty days of the judgment. Although mindful that ‘‘the
[trial] court must be able to exercise its discretion in
arriving at an equitable distribution, taking into consid-
eration the needs and assets of both parties,’’ we con-
clude that the court failed to weigh such considerations
and abused its discretion with respect to this claim.
(Internal quotation marks omitted.) Picton v. Picton,
111 Conn. App. 143, 152, 958 A.2d 763 (2008), cert.
denied, 290 Conn. 905, 962 A.2d 794 (2009).
                            III
  The defendant’s final claim is that the trial court
abused its discretion in finding that he owned real prop-
erty in Jamaica and ordering him to pay the plaintiff
$20,000 within four years so as to reflect the plaintiff’s
contributions to that property. In particular, the defen-
dant argues that the court erred in finding that he was
the exclusive owner of the property in Jamaica when
it did not make any findings pertaining, inter alia, to
the fair market value of the property, the location of
the property or the defendant’s ability to comply with
the order. We agree with the defendant.
   The following additional facts are relevant to our
resolution of this claim. In its memorandum of decision,
the court expressly noted: ‘‘The real estate in Jamaica
shall be the exclusive property of the [defendant]. How-
ever, the [defendant] shall pay to the [plaintiff] the sum
of $20,000 that she has contributed to its upkeep and
maintenance when said real estate is sold. If it is not
sold within four years, said sum, $20,000, shall be due
and payable at that time . . . .’’ In its response to the
defendant’s request for articulation that asked: ‘‘Did the
court find that the defendant had any ownership interest
in a house in Jamaica? If so, what facts did the court
rely on, and what percentage of ownership did the court
find,’’ the court stated that it found that the defendant
was the sole owner of the property but failed to identify
any facts to support its finding. The court further
responded, ‘‘No,’’ or, ‘‘No findings,’’ to the defendant’s
requests for articulation that asked: ‘‘Did the court make
any findings as to the fair market value and equity of
the alleged house in Jamaica . . . [o]ver what period
of time did the court find that the parties allegedly
contributed to expenses for a house in Jamaica and in
what amount(s) . . . [d]id the court make a finding as
to encumbrances on the property in Jamaica and what
were those findings . . . [and] [d]id the court find that
the defendant had the financial ability to pay the plain-
tiff $20,000 in [four] years and what facts supported
said finding?’’
   We begin by setting forth the standard of review
and legal principles relevant to the issue before us. As
previously noted, ‘‘[t]he trial court has broad discretion
in fashioning its financial orders, and [j]udicial review
of a trial court’s exercise of [this] broad discretion . . .
is limited to the questions of whether the . . . court
correctly applied the law and could reasonably have
concluded as it did. . . . This deferential standard of
review is not, however, without limits. There are rare
cases in which the trial court’s financial orders warrant
reversal because they are, for example, logically incon-
sistent . . . or simply mistaken. . . . We cannot coun-
tenance financial orders that are the product of mistake
. . . .’’ (Citations omitted; internal quotation marks
omitted.) Traystman v. Traystman, supra, 141 Conn.
App. 795.
  In Gyerko v. Gyerko, 113 Conn. App. 298, 305, 966
A.2d 306 (2009), this court determined that the trial
court’s failure to find that the plaintiff owned real prop-
erty was not clearly erroneous. In Gyerko, ‘‘the defen-
dant testified that the plaintiff owned property, a house
and perhaps some land, in her hometown in Romania’’
and that ‘‘he was a co-owner and had a paper on it but
that the plaintiff hid it from him.’’ (Internal quotation
marks omitted.) Id. In its decision, this court empha-
sized that ‘‘[t]he only evidence before the [trial] court
was the defendant’s testimony, unsupported by a deed
or any other document, and devoid of basic information,
such as the address of the property or the name of the
plaintiff’s hometown.’’ Id., 305–306. This court further
acknowledged that this was ‘‘not a case in which the
undisputed probative evidence was so overwhelming
that the [trial] court was not free to disregard it.’’ Id.,
306. This court concluded ‘‘that the [trial] court’s failure
to accept the defendant’s testimony and to find that the
plaintiff owned property in Romania was not clearly
erroneous.’’ Id.
   Here, the record reflects that the only evidence at
trial concerning the ownership of the property in
Jamaica was the testimony of the defendant and the
plaintiff. The defendant testified that the property in
Jamaica was a family residence, that it was his mother’s
house where his brother lived, that if the property was
sold his mother would be the one to sign the deed
and receive the proceeds from the sale, that he had
contributed various amounts of money to the property
to fix it up and the amount that he would contribute
at a given time ranged between $700 to $1100. The
record also reveals that when the plaintiff was asked
at trial whether she had any proof that the defendant
was the record owner of the property in Jamaica, she
responded in the negative. The court then proceeded
to acknowledge that neither party’s financial affidavits
reflected that the defendant was the record owner of
any property in Jamaica. Analogous to the lack of sup-
porting evidence in Gyerko, here there was also no
documentary evidence submitted at trial regarding the
property in Jamaica, the deed, the mortgage, the assess-
ment of the property, the tax bills or any documentation
that established the ownership, address or fair market
value of the property, nor any liens or encumbrances
on the property. Nor was there testimony that sup-
ported the court’s finding that the defendant was the
exclusive owner of the property in Jamaica.
   The record further contains the court’s responses,
‘‘No findings,’’ and, ‘‘No,’’ to the respective requests. to
the defendant’s motion for articulation, which asked:
‘‘Over what period of time did the court find that the
parties allegedly contributed to expenses for a house
in Jamaica and in what amount(s) . . . [d]id the court
find that the defendant had the financial ability to pay
the plaintiff $20,000 in [four] years and what facts sup-
ported said finding?’’ We are also mindful that contrary
to ‘‘the long settled principle that the defendant’s ability
to pay is a material consideration in formulating finan-
cial awards’’; Greco v. Greco, supra, 275 Conn. 361; the
court, in its articulation, made no such determination
as to whether the defendant had the ability to pay the
plaintiff $20,000 within four years.
  In light of the foregoing, it is clear that the basis
for the court’s financial order, i.e., that the defendant
owned the property in Jamaica and requiring him to
pay the plaintiff $20,000 reflecting her contributions to
that property, was flawed because there was no evi-
dence to reasonably support such factual findings.
Therefore, the court abused its discretion with respect
to this claim.
  Because ‘‘[t]he issues involving financial orders are
entirely interwoven,’’ ‘‘[t]he rendering of a judgment in
a complicated dissolution case is a carefully crafted
mosaic, each element of which may be dependent on
the other.’’ (Citation omitted; internal quotation marks
omitted.) Id., 354. Accordingly, as we find the mosaic
doctrine applicable, we reverse in part the judgment of
the trial court.
  The judgment is reversed as to the financial orders
and the contempt order and the case is remanded for
further proceedings as to all of the financial orders in
accordance with this opinion. The judgment is affirmed
in all other respects.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date that this case was submitted.
   1
     In his brief, the defendant explains that the amount the court ordered
him to pay the plaintiff from his Chase retirement account was the sum of
40 percent of $76,074.97. In one section of his brief the defendant states
that that sum is $30,429.99; however, throughout the rest of his brief he
states that the sum is $30,425.98. After reviewing the record, we believe
that the accurate amount is $30,425.98, as the court, by way of an articulation,
clarified that $76,064.97 was the sum of the defendant’s Chase retirement
account.
   2
     We note that throughout his brief, the defendant claims that the court
ordered him to pay the plaintiff $20,000 within two years; however, the
court’s memorandum of decision provides that the time period in question
is actually four years.
   3
     Practice Book § 25-5 (b) (1) provides that ‘‘[n]either party shall sell,
transfer, exchange, assign, remove, or in any way dispose of, without the
consent of the other party in writing, or an order of a judicial authority,
any property, except in the usual course of business or for customary and
usual household expenses or for reasonable attorney’s fees in connection
with this action.’’
   4
     The automatic orders the plaintiff contends that the defendant violated,
provide: ‘‘Neither party shall sell, transfer, exchange, assign, remove, or in
any way dispose of, without the consent of the other party in writing, or
an order of a judicial authority, any property, except in the usual course of
business or for customary and usual household expenses or for reasonable
attorney’s fees in connection with this action.’’ Practice Book § 25-5 (b) (1).
   5
     On July 10, 2015, the plaintiff filed a postjudgment motion seeking a
hearing and notice to address her postjudgment motion for modification, i.e.,
motion for contempt and order. In particular, in the plaintiff’s postjudgment
motion for contempt and order, she requested the court to find the defendant
in wilful contempt of the financial orders set forth in the court’s memoran-
dum of decision. According to the plaintiff, the defendant wilfully and deliber-
ately failed and refused to provide the plaintiff any of the disputed money
in his retirement account, and, therefore, she requested that the court find
the defendant in wilful contempt of the January 15, 2015 orders. Shortly
thereafter, on August 27, 2015, the parties entered an agreement disposing
of the plaintiff’s postjudgment motion for contempt. In that agreement, the
parties agreed that within ten days from the date of the agreement, the
defendant would transfer the full amount of his retirement account, ‘‘value
as of date of dissolution,’’ to the plaintiff.